             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 1 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018           Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 10, 2018
                          _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
   UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

   v.                                                         No. 18-6018
                                                     (D.C. No. 5:14-CR-00318-M-1)
   DOUGLAS G. WILLIAMS,                                      (W.D. Okla.)

         Defendant - Appellant.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

  Before HOLMES, O’BRIEN, and CARSON, Circuit Judges.
                    _________________________________

        Defendant-Appellant Douglas G. Williams pleaded guilty mid-trial to two

  counts of mail fraud, in violation of 18 U.S.C. § 1341, and three counts of witness

  tampering, in violation of 15 U.S.C. § 1512(b), “arising from his efforts to help two

  undercover agents posing as customers lie to federal investigators about criminal

  activity without being detected by polygraph tests.” R. at 58. The district court




        *
          After examining the briefs and appellate record, this panel has determined
  unanimously that oral argument would not materially assist in the determination of
  this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
  ordered submitted without oral argument. This order and judgment is not binding
  precedent, except under the doctrines of law of the case, res judicata, and collateral
  estoppel. It may be cited, however, for its persuasive value consistent with
  Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 2 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018                Page: 2



  sentenced Mr. Williams to twenty-four months in prison followed by three years of

  supervised release.

         As a condition of supervised release, the district court prohibited Mr. Williams

  from “participat[ing] in any form of polygraph-related activity during the period of

  supervision.” Id. at 81. While he was serving his prison sentence, Mr. Williams filed

  a pro se motion to modify the terms of his supervised release to change this

  condition. The district court denied the motion, and Mr. Williams filed this pro se

  appeal. Exercising our jurisdiction under 28 U.S.C. § 1291, we affirm.

         I. Background

         An “Agreed Summary of the Indictment” was attached to Mr. Williams’ plea

  agreement. See R. at 55, 58. A portion of that summary is reflected below, which

  gives a brief background of the events that led to Mr. Williams’ conviction:

         Defendant, a former law enforcement officer, owned an Internet-based
         business called Polygraph.com, through which he offered services to help
         people pass polygraph examinations, including private in-person training.
         Defendant is charged with knowingly teaching undercover agents
         (in-person) to pass polygraph tests while lying about past criminal
         conduct—thereby helping them to get or keep federal jobs with the
         Department of Homeland Security.
  Id. at 58.

         The summary also included the specific counts charged. In counts one and

  two, the government charged Mr. Williams with “knowingly devis[ing] and

  intend[ing] to devise a scheme and artifice to defraud the Federal government,

  and to obtain money and property by means of materially false and fraudulent

  pretenses, representations, and promises.” Id. at 58-59. For count three, the

                                              2
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 3 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018               Page: 3



  government charged him with “knowingly and corruptly persuad[ing] and

  attempt[ing] to persuade Undercover A to conceal material facts and make false

  statements with the intent to influence, delay, and prevent the testimony of

  Undercover A in an official proceeding, namely an investigation being conducted by

  the U.S. Department of Homeland Security into Undercover A’s criminal conduct.”

  Id. at 59. For count four, the government charged him with “knowingly and

  corruptly persuad[ing] and attempt[ing] to persuade Undercover A to conceal

  material facts and make false statements with the intent to hinder, delay, and prevent

  the communication to special agents of the U.S. Department of Homeland Security of

  information relating to the possible commission of a Federal offense.” Id. For count

  five, the government charged him with “knowingly and corruptly persuad[ing] and

  attempt[ing] to persuade Undercover B to conceal material facts and make false

  statements with the intent to influence, delay, and prevent the testimony of

  Undercover B in an official proceeding, that is, a pre-employment suitability

  determination and security background investigation conducted by U.S. Customs and

  Border Protection.” Id.

        On the second day of trial, Mr. Williams pleaded guilty to all five counts

  charged in the Indictment. He stated in his plea agreement that he committed the acts

  set forth in the “Agreed Summary of the Indictment.” Id. at 55.

        II. Standard of Review

        We review for abuse of discretion the district court’s decision to deny a

  defendant’s motion to modify the conditions of supervised release. See United States

                                             3
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 4 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018                  Page: 4



  v. Pugliese, 960 F.2d 913, 915 (10th Cir. 1992);1 see also United States v. Lonjose,

  663 F.3d 1292, 1302 (10th Cir. 2011) (reviewing decision granting government’s

  motion to modify conditions of supervised release for abuse of discretion). “A

  district court abuses its discretion when it renders a judgment that is arbitrary,

  capricious, whimsical, or manifestly unreasonable.” United States v. Landers,

  564 F.3d 1217, 1224 (10th Cir. 2009) (internal quotation marks omitted).

        III. Discussion

        A court has discretion to impose as a condition of supervised release that the

  defendant refrain “from engaging in a specified occupation, business, or profession

  bearing a reasonably direct relationship to the conduct constituting the offense[.]”


        1
           Relying on an unpublished decision, the government asserts that we should
  review for plain error because Mr. Williams failed to object to the condition at
  sentencing. Aplee. Br. at 9. If this was a direct appeal of a sentence, we would
  review for plain error a challenge to a condition of supervised release if the defendant
  failed to object to the condition at sentencing. See United States v. Mike, 632 F.3d
  686, 691 (10th Cir. 2011). We are not, however, reviewing a direct appeal of a
  sentence; we are reviewing an appeal from the denial of a motion to modify a
  condition of supervised release.

         The district court has authority to modify a condition of supervised release
  through 18 U.S.C. § 3583(e)(2), which is a distinct post-conviction proceeding and
  “create[s] a right of appeal that is separate from a defendant’s right to appeal his
  original sentence.” United States v. Lonjose, 663 F.3d 1292, 1300 (10th Cir. 2011).
  A motion to modify is not subject to the time limits for filing an appeal from the
  original sentence; instead, a district court may consider a motion to modify a
  condition of supervised release “at any time prior to the expiration or termination of
  the term of supervised release.” § 3583(e)(2). We have further held that
  “§ 3583(e)(2) does not require a district court to find changed circumstances in order
  to modify conditions of supervised release.” United States v. Begay, 631 F.3d 1168,
  1172 (10th Cir. 2011). Accordingly, there is no basis for a forfeiture related to the
  original sentencing to trigger plain-error review in an appeal from the separate and
  distinct proceeding § 3583(e)(2) authorizes.
                                              4
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 5 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018                  Page: 5



  18 U.S.C. § 3563(b)(5). Conditions of release that impose occupational restrictions

  are subject to “special scrutiny” and must comply with the requirements set forth in

  U.S. Sentencing Guidelines Manual § 5F1.5 (U.S. Sentencing Comm’n 2016).

  United States v. Butler, 694 F.3d 1177, 1184 (10th Cir. 2012). The parties agree that

  the condition restricting Mr. Williams from participating in polygraph-related activity

  is an occupational restriction. We have explained:

        To impose an occupational restriction under § 5F1.5, the District Court
        must determine that:
        (1) a reasonably direct relationship existed between the defendant’s
        occupation, business, or profession and the conduct relevant to the offense
        of conviction; and
        (2) imposition of such a restriction is reasonably necessary to protect the
        public because there is reason to believe that, absent such restriction, the
        defendant will continue to engage in unlawful conduct similar to that for
        which the defendant was convicted.
        U.S.S.G. § 5F1.5(a)(1)-(2). The Guidelines further state that when a
        limitation is placed on a defendant’s engagement in an occupation, “the
        court shall impose the condition for the minimum time and to the minimum
        extent necessary to protect the public.” U.S.S.G. § 5F1.5(b). Thus, an
        occupational restriction . . . may only be imposed if the district court finds
        that all three of these criteria are met.
  United States v. Souser, 405 F.3d 1162, 1166 (10th Cir. 2005).

        In his motion to modify the terms of his supervised release, Mr. Williams

  argued that the district court did not engage in the necessary fact finding to support

  the condition prohibiting him from participating in any polygraph-related activity

  during his term of supervised release. Mr. Williams’ argument may have been

  correct when the condition was initially imposed as the district court’s written

  judgment does not appear to contain any findings to support the restriction on

                                               5
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 6 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018                 Page: 6



  polygraph-related activity. See R. at 81. Mr. Williams, however, did not appeal the

  judgment. Instead, more than one year later, Mr. Williams sought relief in the form

  of a motion to modify his conditions of release. In ruling upon that motion, the

  district court made specific findings supporting the restriction it imposed on

  Mr. Williams’ polygraph-related activity.2

         In its order, the district court first found that

         there is a direct relationship between defendant’s profession as a
         polygrapher and his scheme to defraud the United States and tamper with
         witnesses. Defendant relied on his expertise and experience as a polygraph
         examiner to attract clients seeking his help to obtain or maintain federal
         employment, highlighting on his website that he has 35 years of experience
         in the field and has personally administered thousands of polygraph
         examinations, and relied on his knowledge of polygraph instruments and
         techniques to give his clients the confidence to lie to polygraph examiners
         when truthful answers would disqualify them from federal employment.
  R. at 104-05.

         The district court further found that “imposition of this condition of supervised

  release is reasonably necessary to protect the public because there is reason to believe

  that, absent such restriction, the defendant will continue to engage in unlawful conduct

  similar to that for which the defendant was convicted.” Id. at 105. The district court

  observed that “[d]efendant clearly intends to continue to teach methods to produce a

  ‘truthful’ chart tracing on the polygraph instrument. Methods to guarantee a truthful


         2
          If Mr. Williams had raised this issue on direct appeal and survived
  plain-error review, the remedy would have been to remand to the district court to
  make the necessary findings. See, e.g., United States v. Dunn, 777 F.3d 1171,
  1176-79 (10th Cir. 2015); Butler, 694 F.3d at 1184-85; United States v. Mike,
  632 F.3d 686, 698 (10th Cir. 2011). Remand is unnecessary here because the district
  court did make the necessary findings in ruling on the motion at issue in this appeal.
                                                  6
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 7 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018                    Page: 7



  result on a polygraph would undoubtedly be of interest to anyone seeking to lie about or

  conceal information from federal investigators.” Id. And the district court also found—

  after reviewing the “court file”—that Mr. Williams “seems unconcerned that his future

  customers might use his training and techniques to lie to federal officials about

  disqualifying information in order to obtain or maintain employment in sensitive national

  security positions.” Id. The district court concluded by finding, “[g]iven defendant’s

  prior clear disregard for public safety and national security, the Court finds there are no

  less restrictive alternatives that would adequately prevent him from helping individuals

  lie in order to obtain or keep sensitive government positions.” Id. at 105-06.

         On appeal, Mr. Williams contends that “there is no reason to believe [he] will

  ‘continue to engage in unlawful conduct,’” Aplt. Br. at 6; “the District Court Judge did

  not engage in the necessary fact-finding to justify an overly broad condition that [he]

  could not ‘. . . participate in any form of polygraph related activity during the period of

  supervision,’” id. at 7; and “[t]here are no facts in this case that [his] past conduct or

  future conduct would constitute a threat to public safety or national security,” id. at 8.

  We are not persuaded by these contentions given the district court’s express findings

  which properly considered the requirements in USSG § 5F1.5, and provided ample

  support for the denial of the requested modification to the special condition prohibiting

  polygraph-related activity.

         Mr. Williams further argues that the district court’s imposition of the special

  condition is inconsistent with Tenth Circuit law, relying primarily on this court’s

  decision in Butler. Although we did vacate the district court’s imposition of an

                                                 7
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 8 of 9
Appellate Case: 18-6018 Document: 010110095096 Date Filed: 12/10/2018              Page: 8



  occupational restriction in Butler, we did so because the district court failed to make

  the necessary findings to support the restriction. See 694 F.3d at 1185. Here, the

  district court expressly found its occupational restriction was the minimum restrictive

  means necessary to protect the public and, in doing so, recited record evidence and

  analysis in support of its decision. Accordingly, Butler is inapposite and does not

  support the relief defendant requests.3

         We see no abuse of discretion in the district court’s decision to deny the

  request to modify the polygraph-related condition. The district court made the

  express findings required by our precedent that the occupational restriction directly

  relates to the conduct underlying defendant’s crime, it is necessary to protect the

  public, and it is the least restrictive means to protect the public.

         AFFIRMED.

         Judge O’Brien concurs in the result.


                                                Entered for the Court


                                                Joel M. Carson III
                                                Circuit Judge




         3
           Mr. Williams also offers a string cite of cases where this court “has set aside
  special conditions of supervised release repeatedly in recent years.” Aplt. Br. at 9.
  However, none of these cases suggest the district court abused its discretion here in
  light of the district court’s reliance on the record and its express findings.

                                               8
             Case 5:14-cr-00318-C Document 63 Filed 12/10/18 Page 9 of 9
Appellate Case: 18-6018 Document: 010110095097 Date Filed: 12/10/2018                Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
   Elisabeth A. Shumaker                                                         Chris Wolpert
   Clerk of Court                     December 10, 2018                     Chief Deputy Clerk




   Mr. Douglas G. Williams
   4113 Bentbrook Place
   Norman, OK 73072

   RE:       18-6018, United States v. Williams
             Dist/Ag docket: 5:14-CR-00318-M-1

  Dear Appellant:

  Enclosed is a copy of the order and judgment issued today in this matter. The court has
  entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

  Please contact this office if you have questions.

                                               Sincerely,



                                               Elisabeth A. Shumaker
                                               Clerk of the Court



   cc:       Jessica Harvey




   EAS/dd
